[Cite as State v. Bittner, 2021-Ohio-4103.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
          Plaintiff-Appellee                       :   Appellate Case No. 29158
                                                   :
 v.                                                :   Trial Court Case No. CRB 2100010
                                                   :
 SHANE K. BITTNER                                  :   (Criminal Appeal from Municipal Court)
                                                   :
          Defendant-Appellant                      :
                                                   :

                                              ...........

                                              OPINION

                           Rendered on the 19th day of November, 2021.

                                              ...........

ERIK R. BLAINE, Atty. Reg. No. 0080726, City of Vandalia Prosecutor’s Office, 245
James E. Bohanan Memorial Drive, Vandalia, Ohio 45377
     Attorney for Plaintiff-Appellee

THOMAS M. KOLLIN, Atty. Reg. No. 0066964, 3725 Pentagon Boulevard, Suite 270,
Beavercreek, Ohio 45431
     Attorney for Defendant-Appellant

                                              .............




TUCKER, P.J.
                                                                                          -2-




       {¶ 1} Defendant-appellant, Shane K. Bittner, appeals from his conviction in the

Vandalia Municipal Court after the trial court held a bench trial and found him guilty of one

count of criminal damaging.      Bittner claims his conviction was against the manifest

weight of the evidence.     For the reasons outlined below, Bittner’s conviction will be

affirmed.



                     I.     Factual Background and Procedural History

       {¶ 2} On January 2, 2021, Brian Humphrey was in his home on Cadie Avenue in

Harrison Township when his dogs began to make noise and run toward the door.

Humphrey opened his front door and observed Bittner, who was known to him, driving his

truck through Humphrey’s front yard. Humphrey reported the incident to the police. On

January 4, 2021, Bittner was charged by complaint with one count of criminal damaging

in violation of R.C. 2909.06(A)(1), a misdemeanor of the second degree.

       {¶ 3} A trial was conducted on May 18, 2021. Humphrey testified that he had

dated Bittner’s sister, that he personally knew Bittner, and that he had observed Bittner

in his truck "doing a burnout through my front yard into the street.” Tr. p. 6. Humphrey

testified that his lawn was damaged and he had to purchase grass seed and top soil in

order to repair the damage. Humphrey also testified that Bittner’s actions caused mud

to spray across the façade of his house. Humphrey identified pictures of the damage

caused to his lawn and the mud sprayed on the home (State’s Exhibit 1). The pictures

were taken by police officers who responded to Bittner’s home following the incident.

       {¶ 4} Bittner presented the testimony of Avery Moeller, a criminal defense
                                                                                            -3-


investigator who worked for the Montgomery County Public Defender’s Office. Moeller

testified that he took pictures of Humphrey’s yard and Bittner’s truck on March 10, 2021;

he also took measurements of Bittner’s tires and the tire marks in Humphrey’s yard.

Moeller testified that the tires on Bittner’s truck were approximately seven and one-half

inches wide, but the marks in Humphrey’s yard were approximately seven inches wide.

Moeller also testified that the width from the outside of one of Bittner’s tires to the outside

of the opposing tire was 65 inches, while the same measurement of the tire marks in the

yard was 65 to 66 inches. Finally, Moeller testified that he took pictures which showed

that the rear cab windows and rear window of Humphrey’s truck were tinted.

       {¶ 5} The court found Bittner guilty as charged. The court sentenced Bittner to a

90-day jail term with 90 days suspended. As part of his probation, Bittner was required

to reimburse Humphrey the sum of $92 for the cost to repair the damage to his lawn.

The court also imposed fines and costs of $306.

       {¶ 6} Bittner appeals.



                                          II.    Analysis

       {¶ 7} Bittner’s sole assignment of error states:

       THE TRIAL COURT ERRED AS APPELLANT’S CONVICTION IS

       AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE IN VIOLATION

       OF THE DUE PROCESS CLAUSE OF THE FIFTH AND FOURTEENTH

       AMENDMENTS TO THE U.S. CONSTITUTION AND SECTIONS 10 AND

       16, ARTICLE I OF THE OHIO CONSTITUTION.

       {¶ 8} Bittner challenges his conviction for criminal damaging, asserting that the
                                                                                           -4-


conviction was against the manifest weight of the evidence.

       {¶ 9} When a conviction is challenged on appeal as being against the weight of the

evidence, an appellate court must review the entire record, weigh the evidence and all

reasonable inferences, consider witness credibility, and determine whether, in resolving

conflicts in the evidence, the trier of fact “clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered.”

State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N .E.2d 541 (1997). A judgment should

be reversed as being against the manifest weight of the evidence “only in the exceptional

case in which the evidence weighs heavily against the conviction.” State v. Martin, 20

Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 10} In conducting our review, we are guided by the presumption that the trial

judge, as the trier of fact, “is better situated than an appellate court to view witnesses and

to observe their demeanor, gestures, voice inflections and to use those observations in

weighing credibility.” State v. Hartman, 2016-Ohio-2883, 64 N.E.3d 519, ¶ 42 (2d Dist.),

quoting State v. Jackson, 2015-Ohio-5490, 63 N.E.3d 410, ¶ 50 (2d Dist.). “A trier of fact

is free to believe all, part or none of the testimony of each witness.” (Citations omitted.)

Id. Accordingly, we afford great deference to the trier of fact's determination of witness

credibility. State v. Redman, 10th Dist. Franklin No. 10AP-654, 2011-Ohio-1894, ¶ 26.

       {¶ 11} Bittner was charged with criminal damaging in violation of R.C.

2909.06(A)(1). That statute prohibits a person from knowingly causing, by any means,

physical harm to another’s property without that other person’s consent. “A person acts

knowingly, regardless of purpose, when the person is aware that the person's conduct

will probably cause a certain result or will probably be of a certain nature.”           R.C.
                                                                                          -5-


2901.22(B). “Physical harm to property” is defined as “any tangible or intangible damage

to property that, in any degree, results in loss to its value or interferes with its use or

enjoyment.”    R.C. 2901.01(A)(4). A loss in value may be inferred from observable

damage. State v. Frech, 2d Dist. Champaign No. 2001-CA-23, 2002-Ohio-5592, ¶ 11,

quoting State v. Maust, 4 Ohio App.3d 187, 189, 447 N.E.2d 125 (5th Dist.1982). Also,

the criminal damaging statute is violated “when the damage interferes with [the property’s]

use or enjoyment.” Id.

       {¶ 12} Bittner contends the weight of the evidence presented at trial did not

establish that he was the perpetrator of the offense. In support, he argues that the

evidence demonstrated Humphrey could not have seen him in the truck because it was

dark outside at the time of the offense and because Bittner’s truck windows were tinted.

Bittner also claims the trial court expressly stated Humphrey’s testimony lacked credibility.

       {¶ 13} According to Humphrey’s testimony, he was familiar with Bittner prior to the

incident. Humphrey also testified that he was able to observe Bittner from the passenger

side rear cab window of the truck, despite the window tinting, because Christmas lights

in Humphrey’s yard illuminated Bittner from the driver’s side of the truck. This testimony,

if believed, was sufficient to establish identity. Further, the record does not support the

claim that the trial court found Humphrey’s testimony lacking in credibility. Indeed, the

trial court, on two occasions, explicitly stated that it found Humphrey credible. Bittner’s

claim to the contrary is at best incorrect, and at worst misleading. Based upon this

record, we conclude there was competent, credible evidence upon which the trial court

could have reasonably concluded that Bittner was the driver of the truck.

       {¶ 14} We next turn to the claim that Humphrey’s yard did not sustain substantial
                                                                                        -6-


damage, and we note there is nothing in the criminal damaging statute requiring a certain

level of damage.1 Furthermore, the photographs taken by the police on the night of the

offense depicted observable damage to Humphrey’s lawn, thereby permitting an

inference of loss of value.

       {¶ 15} Finally, we agree with the trial court’s conclusion that Moeller’s testimony

was not exculpatory. The pictures presented by Moeller were taken a little over two

months after the offense was committed. A comparison of the pictures taken by the

police and those taken by Moeller shows that the grooves in Humphrey’s yard had

improved in appearance during the two-month interim period. Moeller admitted he did

not know whether the grooves had been affected by weather during the time between the

offense and the time he took the pictures and measurements. Therefore, Moeller’s

pictures of the grooves were not necessarily an accurate representation of the damage

in existence at the time of the offense and, thus, his measurements of the grooves did not

compel a conclusion that Bittner’s truck was not involved in the incident. Further, Moeller

admitted he did not know whether the tires he measured on Bittner’s truck were the same

tires on the truck as at the time of the offense. In short, Moeller’s testimony did not

compel a conclusion that the trial court clearly lost its way, and, by so doing, created a

miscarriage of justice.

       {¶ 16} The outcome of this case rested on the credibility of the witnesses. After

weighing all the evidence and reasonable inferences, we conclude that the trial court

reasonably concluded that the weight of the evidence established damage was done to


1
  In fact, in addition to prohibiting causing harm to another’s property, the criminal
damaging statute prohibits a person from creating “a substantial risk” of physical harm to
property. R.C. 2909.06(A).
                                                                                        -7-


Humphrey’s yard and that Bittner knowingly caused said damage; the evidence also

supported an inference of loss of value as well as a loss of enjoyment. See Frech, 2d

Dist. Champaign No. 2001-CA-23, 2002-Ohio-5592, ¶ 11 (evidence supported a finding

that defendant caused physical harm (loss of enjoyment) by pruning his neighbor’s rose

bushes to half of the height and fullness that they should have been). Thus, we cannot

say the trial court lost its way and created a manifest miscarriage of justice by finding

Bittner guilty of criminal damaging. The trial court's judgment finding Bittner guilty of

criminal damaging was not against the manifest weight of the evidence. Accordingly,

Bittner’s sole assignment of error is overruled.



                                       III.   Conclusion

       {¶ 17} Bittner’s sole assignment of error being overruled, the judgment of the trial

court is affirmed.



                                     .............



DONOVAN, J. and WELBAUM, J., concur.



Copies sent to:

Erik R. Blaine
Thomas M. Kollin
Hon. Cynthia M. Heck